Citation Nr: 0731037	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-44 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Evaluation of bilateral hearing loss, evaluated as 
noncompensably disabling from July 31, 2003 and as 10 percent 
disabling from December 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.

The veteran's hearing loss claim was initially rated as non-
compensably disabling; however, it was increased to 10 
percent by way of an RO decision issued in January 2007.  The 
Court has held that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case 
neither the veteran nor his authorized representative has 
suggested that the recently assigned 10 percent evaluation 
would satisfy his appeal for a higher evaluation of his 
bilateral hearing loss claim.  Nor has either otherwise 
suggested that the maximum rating available for this 
disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for bilateral hearing loss remains open and is properly 
before the Board.


FINDINGS OF FACT

1.  Before December 8, 2006, the veteran's right ear hearing 
acuity was evidenced by a puretone threshold average of 50 
decibels, and speech discrimination of 88 percent; his left 
ear hearing acuity was evidenced by a puretone threshold 
average of 51 decibels, and speech discrimination of 88 
percent.

2.  As of December 8, 2006, the veteran's right ear hearing 
acuity is evidenced by a puretone threshold average of 51 
decibels, and speech discrimination of 76 percent; his left 
ear hearing acuity is evidenced by a puretone threshold 
average of 53 decibels, and speech discrimination of 72 
percent.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met for the period prior 
to December 8, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100 
(2007).

2.  The criteria for a rating higher than 10 percent for the 
veteran's bilateral hearing loss have not been met for the 
period since December 8, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, March 2004, March 2006, November 2006 and 
December 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured in the 
process of the previous remands and RO subsequent actions.  
Id.) 

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured two VA audiological examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The veteran was service connected for bilateral hearing loss 
by a rating decision dated in June 2004, and rated as 
noncompensably (zero percent) disabling, from July 31, 2003.  
In January 2007, during the pendency of this appeal, the AOJ 
increased the veteran's rating to 10 percent disabling, 
effective December 8, 2007.  The veteran contends that his 
hearing loss warrants a higher rating than the currently 
assigned 10 percent.  Specifically, he asserts that the 
hearing tests he was given did not adequately measure his 
hearing loss because the examinations did not address his 
ability to function under the ordinary conditions of daily 
life, which includes background noise.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
as it has been staged by the RO, that is, for the period 
prior to December 8, 2006, and for the period beginning 
December 8, 2006.

In May 2004, the veteran was afforded a VA audiological 
examination.  The audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
35
75
75
LEFT
5
15
45
75
70

Speech audiometry revealed speech recognition ability of 88 
percent correct in the right ear and 88 percent correct in 
the left ear.

In December 2006, the veteran was afforded another VA 
audiological examination to assess his current level of 
disability.  This audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
70
75
LEFT
15
15
50
75
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 in the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
though use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.
Entering the examination results from the veteran's May 2004 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of II and the 
left ear warrants a score of II:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in May 2004, the veteran's 
bilateral hearing loss was non-compensably (zero percent) 
disabling at that time:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












It was not until the December 2006 examination that the 
medical evidence showed that the veteran's bilateral hearing 
loss warranted a compensable evaluation.  Entering Table VI 
with the results of the December 2006 examination shows that 
the right ear warrants a score of IV and the left ear 
warrants a score of V:  

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I

Entering Table VII with these results (right ear with a Roman 
numeral score of IV and left ear with a score of V) shows 
that the veteran's hearing loss warrants a 10 percent 
evaluation:  

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear
 

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined 
by a mechanical application of numeric designations assigned 
to audiometric examination results, which are not 
contradicted by the remaining record, the preponderance of 
the evidence is against the claim.  As for the veteran's 
claim that the rating does not reflect the problems he has 
with ordinary life situations, it should be pointed out that 
all veterans are examined without the benefit of hearing 
aids, 38 C.F.R. § 4.85, and that the percentage ratings have 
been established by VA with the average impairment caused by 
varying degrees of hearing loss relative to earning capacity 
in mind.  38 C.F.R. § 4.1 (2007).  There is no suggestion in 
the record that the veteran's loss of acuity differs such 
that an extra-schedular rating should be considered.  
38 C.F.R. § 3.321 (2007).  

Based on the foregoing analysis, the Board finds that the 
veteran's bilateral hearing loss does not warrant a 
compensable rating for the period prior to December 8, 2006, 
and does not warrant a rating higher than the currently 
assigned 10 percent for the period beginning December 8, 
2006.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to December 8, 2006, is denied.

Entitlement to a rating higher than 10 percent from December 
8, 2006, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


